Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 1 of 27 PageID #: 5765




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------X
  NEW FALLS CORPORATON,

                            Plaintiff,                             MEMORANDUM & ORDER
                                                                   2:19-cv-0449 (SJF) (AKT)
                   -against-

  SONI HOLDINGS, LLC, KUNAL SONI,                                                     FILED
  ANJALI SONI, 632 MLK BLVD JR LLC, OM                                                CLERK
  P. SONI, SONI CAPITAL RESOURCES, LLC,
  KANWAL KAPUR, WEANONA HUGIE and                                           3:59 pm, Mar 08, 2021
  RICHARD SPEARS,                                                               U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
                             Defendants.                                        LONG ISLAND OFFICE
  ---------------------------------------------------------X
  FEUERSTEIN, District Judge:

          On January 23, 2019, plaintiff New Falls Corporation (“Plaintiff”) commenced this

  action against defendants Soni Holdings, LLC (“Soni Holdings”), Kunal Soni, Anjali Soni and

  632 MLK BLVD JR LLC (collectively, the “Partial Soni Defendants”) claiming, inter alia,

  fraudulent conveyances. 1 On March 15, 2019, plaintiff filed an amended complaint, inter alia,

  adding Om P. Soni, Soni Capital Resources, LLC, Kanwal Kapur (“Kapur”), Weanona Hugie

  (“Hugie”) and Richard Spears (“Spears”) as defendants and an additional claim for violations of

  the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961, et seq.

  This action is the most recent in a series of actions filed by Plaintiff which grow out of the same

  alleged factual nexus. The actions concern different aspects of allegedly fraudulent activity of

  members of the Soni family in their attempts to avoid repayment of funds to Plaintiff in

  connection with a business loan which is evidenced by a promissory note (the “Note”) and

  Guaranty Agreement. Soni Holdings executed the Note, which was made payable to Plaintiff’s

  1
   This case has appeared before multiple judges in this district. It was reassigned to the
  undersigned on July 22, 2020.

                                                               1
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 2 of 27 PageID #: 5766




  predecessor-in-interest, AmSouth Bank. 2 In the present action, Plaintiff alleges, inter alia, that

  in an attempt to avoid repayment of $265,834.84 pursuant to the Note held by Plaintiff, and on

  which judgment was entered in Plaintiff’s favor, all of the defendants have conspired to

  fraudulently convey real property located at 632-634 MLK Jr. Boulevard, Newark, New Jersey

  07102 (the “Newark Property”).

           Several motions are pending before the Court, which arose in the following order: (1)

  Plaintiff’s motion pursuant to Rule 11 of the Federal Rules of Civil Procedure (“Rule 11”) for

  sanctions against defendants Soni Holdings, Kunal Soni, Anjali Soni, 632 MLK BLVD JR LLC,

  Om P. Soni, and Soni Capital Resources, LLC (collectively, the “Soni Defendants”) and their

  counsel for allegedly making false misrepresentations to, and withholding information from, the

  Court in connection with the Soni Defendants’ previously filed motion for reconsideration, 3 ECF

  87; (2) Plaintiff’s motion pursuant to Rule 70(e) of the Federal Rules of Civil Procedure and the

  Court’s inherent power for contempt and enforcement of the Court’s temporary restraining order

  and preliminary injunction, ECF 88; (3) the Soni Defendants’ motion pursuant to Rule 11, 28

  U.S.C. § 1927 and the Court’s “Inherent Authority” for sanctions against Plaintiff and its


  2
      Regions Bank is the successor by merger to AmSouth Bank.
  3
    On December 15, 2019, the Soni Defendants filed a motion, inter alia, pursuant to Rules
  60(b)(2) and (3) and 65 of the Federal Rules of Civil Procedure and the Court’s inherent powers,
  ECF 74, seeking reconsideration, vacatur and/or modification of Judge Spatt’s August 7, 2019
  order, ECF 64, granting Plaintiff’s motion for a preliminary injunction, denying the Soni
  Defendants’ motion to increase the amount of the bond, and preliminarily enjoining the Soni
  Defendants and their representatives, agents, successors and assigns from selling, transferring,
  conveying, hypothecating, mortgaging, liening, encumbering, or otherwise disposing of their
  ownership interest in the Newark Property pending the final determination of this action. That
  motion was referred to the Honorable A. Kathleen Tomlinson, United States Magistrate Judge,
  on December 23, 2019. ECF 75. Magistrate Judge issued a report and recommendation regarding
  that motion on September 30, 2020. ECF 114. By order dated March 5, 2021, the Court
  overruled the Soni Defendants’ objections thereto and adopted that report and recommendation.
  ECF 119.
                                                     2
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 3 of 27 PageID #: 5767




  counsel, ECF 92; and (4) Plaintiff’s motion pursuant to, inter alia, Rule 60 of the Federal Rules

  of Civil Procedure and Local Civil Rule 6.3 of the Local Rules of the United States District

  Courts for the Southern and Eastern Districts of New York (“Local Rule 6.3”) for

  reconsideration of the Court’s March 31, 2020 order dismissing Plaintiff’s claims against Kapur

  in their entirety with prejudice, modification of that order to deem the dismissal of Plaintiff’s

  claims against Kapur to be without prejudice, and reinstatement of Plaintiff’s claim against

  Kapur for tortious interference with the collectability of a debt, ECF 102. For the following

  reasons, the Court denies the parties’ respective motions for sanctions; grants Plaintiff’s motion

  for contempt; and denies Plaintiff’s motion for reconsideration of the March 31, 2020 order.



  I.   BACKGROUND

       A. Initial Proceedings

          Plaintiff filed its initial complaint against the Partial Soni Defendants, seeking to collect

  the debt owed on a certain promissory note by way of a judgment from the United States District

  Court in the Northern District of Alabama (the “Judgment”), later entered in this Court, in the

  amount of $265,834.84. ECF 1 at 1–4. It raised several causes of action under the New York

  Debtor and Creditor Law. Id. at 4–6.

          In January 2019, Plaintiff moved under Federal Rule of Civil Procedure (“FED. R. CIV.

  P.”) 65 for a temporary restraining order and preliminary injunction enjoining the Partial Soni

  Defendants from selling, transferring, conveying, hypothecating, mortgaging, liening,

  encumbering, or otherwise disposing of their interest in the Newark Property. ECF 6. The Court

  granted the temporary restraining order and ordered Plaintiff to post a bond in the amount of




                                                     3
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 4 of 27 PageID #: 5768




  $2,500.00 in a non-interest bearing account. ECF 8, 9. The Court later referred the preliminary

  injunction motion to Judge Tomlinson for a Report and Recommendation. ECF 2/22/19 entry.

         Following the referral, the Partial Soni Defendants moved under Rule 65(c) to increase

  the amount of bond, ECF 24, arguing that they had entered into a contract of sale for the Newark

  Property in the amount of $ 1.78 million, and that if they were unable to close the sale in April

  2019, they would not only lose that income, but they would become liable for breaching the

  contract for the sale. ECF 24-1 at 3–4. The Court also referred this motion to Judge Tomlinson

  for a Report and Recommendation. ECF 4/16/19 entry.


     B. The Amended Complaint and Decisions on the Preliminary Injunction

         With the preliminary injunction motion pending, Plaintiff filed an amended complaint,

  ECF 26, seeking relief from all of the Soni Defendants, Kapur, Hugie and Spears (collectively,

  “Defendants”) and adding a cause of action for RICO violations (first cause of action). The

  amended complaint alleges, inter alia, that Defendants engaged in a “long-term pattern of

  wrongful conduct,” including “several fraudulent conveyances of real property, mail fraud, wire

  fraud, money laundering, mutilating/falsifying and backdating documents, false and fraudulent

  notarization of a Soni ‘Family Agreement,’ which provided the claimed justification for the

  conveyance of a valuable income producing property that was owned by the Judgment-Debtor

  Defendant SONI HOLDINGS, LLC, racketeering, perjury, witness tampering, and numerous

  other unlawful acts in attempt to defraud Plaintiff,” which rendered Soni Holdings insolvent and

  left Plaintiff without the ability to collect on the debt Soni Holdings owes to it. ECF 26 at 1-2.

  Plaintiff seeks damages in the amount listed on the Note, along with statutory interest; statutory

  treble damages pursuant to 18 U.S.C. § 1964(c); punitive damages; the voiding of the deeds for

  the Newark Property, as well as for other properties the Soni Defendants allegedly fraudulently
                                                    4
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 5 of 27 PageID #: 5769




  conveyed; attorneys’ fees, expenses and costs; and any other relief as the Court deems proper.

  Id. at 33–34.

         On July 5, 2019, Judge Tomlinson issued the Report and Recommendation (the “First

  R&R”) as to the motions for a preliminary injunction and an increase in bond. ECF 57. In the

  First R&R, Judge Tomlinson recommended granting the motion for a preliminary injunction and

  denying the motion for an increase in bond. Id.

         As to the preliminary injunction, Judge Tomlinson reasoned that: first, the dissipation of

  the Newark Property would cause irreparable harm to Plaintiff in that it would render any later

  money judgment meaningless; second, Plaintiff appeared likely to satisfy its burden of showing a

  constructive fraudulent conveyance; third, the equities tipped in Plaintiff’s favor in that the

  “evidence supports a strong inference that the most recent attempt to transfer the Newark

  Property is fraudulent,” and that therefore, no injury would occur to Defendants in preventing its

  sale; and fourth, enjoining a fraudulent transfer was in the public interest. Id. at 24–27. As to

  the motion to increase bond, Judge Tomlinson reasoned that the above-noted evidence as to the

  alleged sales contract, strongly indicative of fraud, undercut the Soni Defendants’ argument that

  they would suffer irreparable harm if they were unable to move ahead with the planned sale of

  the Newark Property, since it was likely that they were trying to sell the property either to

  someone closely related to the Soni family, or to an entity that did not exist. Id. at 27–28.

         The Soni Defendants objected to the First R&R, arguing that it improperly considered the

  RICO claims added in the amended complaint, which did not exist at the time of the preliminary

  injunction motion. The Soni Defendants also claimed that the First R&R, which did not apply

  the Second Circuit’s heightened standard for assessing a preliminary injunction motion, ran afoul

  of the Noerr-Pennington doctrine, which creates a First Amendment-based immunity from suit


                                                     5
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 6 of 27 PageID #: 5770




  for attempts to petition the government; and erred by finding the existence of irreparable harm.

  See generally ECF 58. Plaintiff responded to the objections. ECF 63.

         In August 2019, the Court issued an order that overruled the Soni Defendants’ objections

  and adopted the First R&R in its entirety. ECF 64. The Court reasoned that the amended

  complaint was the operative pleading at the time of the First R&R, and thus, there was no reason

  for Judge Tomlinson to abstain from considering it and its RICO claims. Id. at 7–8. The Court

  also reasoned that the proposed heightened preliminary injunction standard applied to requests

  for affirmative relief, making it irrelevant to this case, which sought prohibitive relief. Id. at 8–9.

  The Court further ruled that Noerr-Pennington also did not apply to the facts of the case, and that

  the Soni Defendants in their objection failed to acknowledge Judge Tomlinson’s legal support

  for finding irreparable harm. Id. at 9–11.

         The Soni Defendants appealed the adoption order. ECF 68. They later withdrew the

  appeal, which the Second Circuit dismissed with prejudice. ECF 89.

         In addition, Kapur moved, inter alia, pursuant to Rule 12(b)(6) of the Federal Rules of

  Civil Procedure to dismiss the complaint against him for failure to state a claim. ECF 40.


     C. The Ruling on Kapur’s Motion

         In May 2020, Judge Tomlinson issued a Report and Recommendation (the “Second

  R&R”), ECF 104, ruling on Plaintiff’s motion for a default judgment as to defendants Hugie and

  Spears (collectively, the “Other Defendants”), ECF 38, and the Other Defendants’ cross-motion

  to vacate their entries of default, ECF 42. Judge Tomlinson recommended that the Court deny

  the default judgment motion and grant the cross-motion to vacate. ECF 104.




                                                      6
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 7 of 27 PageID #: 5771




         Neither party objected to the Second R&R. The Court adopted the Second R&R in its

  entirety and directed the Clerk of the Court to vacate the defaults as to the Other Defendants.

  ECF 106.

         On March 31, 2020, the Court issued a short order granting Kapur’s motion to dismiss.

  ECF 101. Therein, the Court reasoned that the facts in the amended complaint failed to allege

  that Kapur engaged in the conduct of a RICO enterprise, given that the complaint alleged that the

  Soni family, and not Kapur, directed the transactions at issue. Id. at 7–9. The Court also ruled

  that the amended complaint failed to allege that Kapur entered into a corrupt agreement to

  commit predicate acts, or that Kapur’s conduct caused a RICO injury. Id. at 11–13. In addition,

  the Court ruled that the DCL claims failed as to Kapur because he is not a debtor to Plaintiff and

  was not alleged to have disposed of any encumbered property. Id. at 14. Finally, the Court

  disposed of the tortious interference claim because the amended complaint failed to allege that

  Kapur engaged in wrongful means. Id. at 13–15.


     D. The Third R&R

         In November 2019, the Soni Defendants moved by way of order to show cause for

  reconsideration, modification and/or vacatur of the Court’s adoption of the First R&R. ECF 69.

  In that same motion, they also asked for the Court to strike Plaintiff’s amended complaint. Id.

         The Court initially referred that motion to Judge Tomlinson for a Report and

  Recommendation. ECF 72. It then issued an electronic order denying the motion, ruling that the

  Soni Defendants had not made a clear and specific showing that they sought the type of

  emergency relief that would necessitate an order to show cause. ECF 12/11/19 entry. The Court

  instructed the Soni Defendants to move by way of notice of motion for the relief they sought. Id.



                                                    7
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 8 of 27 PageID #: 5772




         The Soni Defendants then moved by way of notice of motion for reconsideration,

  modification, and vacatur of the Court’s August 7, 2019 order adopting the First R&R, granting

  Plaintiff’s motion for a preliminary injunction and denying the Defendant’s motion to increase

  the amount of the bond. ECF 74. The Court referred the motion to Judge Tomlinson for a

  Report and Recommendation. ECF 75

         Judge Tomlinson issued the Report and Recommendation as to the motion for

  reconsideration, modification, and vacatur (the “Third R&R”) on September 30, 2020. ECF 114.

  In the Third R&R, Judge Tomlinson recommended that the Court deny the Soni Defendants’

  motion, including the request to strike the amended complaint. Id. By order dated March 5,

  2021, the Court overruled the Soni Defendants’ objections to the Third R&R, ECF 115, and

  adopted the Third R&R in its entirety. ECF 119.


     E. The Pending Motions

         There are four motions pending before the Court: Plaintiff’s motion for sanctions

  pursuant to FED. R. CIV. P. 11, based on the representations made in the Soni Defendants’

  motion for reconsideration, modification, and vacatur, ECF 87; Plaintiff’s motion pursuant to

  FED. R. CIV. P. 70 for contempt and enforcement of the Court’s temporary restraining order and

  preliminary injunction, ECF 88; the Soni Defendants’ motion for sanctions under Rule 11 and 28

  U.S.C. § 1927, ECF 92; and Plaintiff’s motion for reconsideration of the Court’s order

  dismissing Kapur from the action. ECF 102.




                                                    8
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 9 of 27 PageID #: 5773




  II.       DISCUSSION

        A. The Motions for Sanctions

           1. The Legal Standards

           Pursuant to Rule 11(b), an attorney who presents, inter alia, a “written motion” to the

  court thereby “certifies” that to the best of his knowledge, information, and belief formed after a

  reasonable inquiry, the motion is (1) not presented for any improper purpose, “such as to harass,

  cause unnecessary delay, or needlessly increase the cost of the litigation”; (2) “warranted by

  existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law

  or for establishing new law”; and (3) supported by facts known or likely to be discovered on

  further investigation. FED. R. CIV. P. 11(b); see Lawrence v. Richman Grp. of CT LLC, 620

  F.3d 153, 156 (2d Cir. 2010).

           The Supreme Court has held that the purpose of this Rule “is to deter baseless filings in

  district court and . . . streamline the administration and procedure of the federal courts.” Cooter

  & Gell v. Hartmarx Corp., 496 U.S. 384, 393, 110 S. Ct. 2447, 110 L. Ed. 2d 359, (1990),

  superseded on other grounds as recognized in de la Fuente v. DCI Telecomms., Inc., 259 F.

  Supp. 2d 250, 257 (S.D.N.Y. 2003). The standard for triggering Rule 11 sanctions is objective

  unreasonableness. See StreetEasy, Inc. v. Chertok, 752 F.3d 298, 307 (2d Cir. 2014) (“When

  sanctions are imposed on motion of an adversary, the standard for triggering the award of fees

  under Rule 11 is objective unreasonableness and is not based on the subjective beliefs of the

  person making the statement.” (quotations and citation omitted)); accord Star Mark Mgmt., Inc.

  v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 177 (2d Cir. 2012). Even upon

  determining that Rule 11 has been violated, a court retains the discretion to decide whether to

  impose sanctions. See Ipcon Collections LLC v. Costco Wholesale Corp., 698 F.3d 58, 63 (2d

                                                     9
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 10 of 27 PageID #: 5774




   Cir. 2012) (“[E]ven when a district court finds a violation of Rule 11, the decision whether to

   impose a sanction for a Rule 11(b) violation is [] committed to the district court’s discretion.”

   (quotations, alterations and citation omitted)).

          Pursuant to § 1927, an attorney “who so multiplies the proceedings in any case

   unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,

   expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927;

   Galin v. Hamada, 753 F. App’x 3, 9 (2d Cir. 2018) (summary order). A more heightened

   showing applies to sanctions under § 1927, requiring that courts make a finding of “‘conduct

   constituting or akin to bad faith.’” Star Mark, 682 F.3d at 178 (quoting In re 60 E, 80th St.

   Equities, Inc., 218 F.3d 109, 115 (2d Cir. 2000) (citation and internal quotation marks omitted)).

          2. Application to the Plaintiff’s Motion

          Plaintiff seeks sanctions under Rule 11, alleging that the Soni Defendants and their

   counsel made the following false and fraudulent statements in the motion for reconsideration,

   modification, and vacatur: (1) that records from Regions Bank showed a payment on the debt

   that forms the basis for this action, even though the Soni Defendants have admitted that they had

   stopped making payments on the debt, and that payment is in fact a part of the proceeds paid by

   Plaintiff to Regions Bank to purchase the debt on the Note, ECF 87-27 at 8–15; (2) that only

   $16,732.11 remained on the Note, as opposed to the $204,559.72 sought by Plaintiff, when the

   former figure only represents the records of Regions Bank having written off most of the balance

   on the Note after the assignment to the Plaintiff, id at 15–17; (3) that Plaintiff omitted or altered

   Regions Bank records to obtain the underlying judgment, despite having no evidence to support

   this claim, id. at 17–19; and (4) that Plaintiff improperly filed the amended complaint 24 days



                                                      10
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 11 of 27 PageID #: 5775




   after the filing of the answer, which the record shows as being filed 21 days after the answer, id.

   at 19–20.

          Plaintiff also argues that the motion for reconsideration is untimely and improper in light

   of a pending appeal. Id. at 20–24. Additionally, Plaintiff argues that the reconsideration motion

   is frivolous to the extent that it seeks to vacate the Judgment, in that this Court lacks jurisdiction

   to vacate a decision from another district court. Id. at 24–25. Plaintiff asks for sanctions in the

   form of a fine and attorneys’ fees and costs. Id. at 26.

          Plaintiff relies on a sworn statement submitted by Wade Parker, a Senior Vice President

   of Regions Bank (the “Parker Document”), ECF 86-1, asserting that: on September 15, 2015, the

   Note was assigned to Plaintiff, in the amount of $204,559.72; following this assignment, on or

   about September 17, 2015, Regions Bank applied part of the proceeds paid by Plaintiff for the

   purchase of the debt, noting the application as a “payment” per the bank’s accounting records;

   and this notation does not implicate payment by the Soni Defendants, who have rendered no

   payments on the Note since April 2014. Id.

          In opposition, the Soni Defendants contend that Plaintiff fails to show a Rule 11

   violation. ECF 92. They argue that they had an objectively reasonable basis to pursue their

   factual and legal claims in the motion for reconsideration, modification, and vacatur, even if their

   motion is ultimately denied. ECF 92-1 at 14. They refer to a subpoena response by Regions

   Bank, which yielded the $16,732.11 figure and raised “significant doubt” as to whether Plaintiff

   actually purchased the debt at issue in the case. Id. at 10.

          The Soni Defendants further claim that: (1) Plaintiff’s motion contains only conclusory

   allegations about the Soni Defendants’ counsel, which is insufficient to merit Rule 11 sanctions

   and does not comport with due process; (2) the Soni Defendants were entitled to present new


                                                      11
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 12 of 27 PageID #: 5776




   evidence to the Court that suggested Plaintiff obtained the Judgment through fraud and, thus,

   perpetrated a fraud upon the Court; (3) only one of the Soni Defendants was a party to the

   Judgment in Alabama, and that in order to register a judgment from another court, a court needs

   to adopt the judgment as its own, thus giving it the authority to consider issues of fraud,

   misrepresentation, and/or misconduct; (4) the new evidence in the form of the Regions Bank

   subpoena response was obtained through lawful process, was verified, and arose as a result of an

   objectively reasonable inquiry; (5) Plaintiff has attempted to mislead the Court by claiming that

   Parker is a corporate officer entitled to disavow the subpoena response, especially given that

   Regions Bank’s public records do not list him as an officer; (6) Parker’s sworn statement is not

   admissible because it is not sworn under penalty of perjury; (7) Plaintiff’s motion does not

   comply with Rule 11’s safe harbor provisions; and (8) attempts to ascertain from Plaintiff the

   veracity of the Regions Bank subpoena response were met with Plaintiff’s lack of cooperation,

   Id. at 14–18, ECF 92-2 at 19–23. In support for (5), the Soni Defendants submit documents

   detailing the executive leadership team at Regions Bank, which does not include Parker. ECF

   92-8.

           In reply, Plaintiff reiterates its arguments and contends that the Soni Defendants continue

   to make false accusations despite possessing the Parker Document and knowing that they have

   not made payments on the Note. ECF 98 at 3. Plaintiff claims the Soni Defendants have brought

   no evidence that Parker is not an officer from Regions Bank. Id. at 6. Plaintiff also alleges that

   counsel has compounded this error by failing to submit affidavits from his clients speaking to

   whether they have made payments on the Note. Id. at 4.

           Plaintiff’s motion for sanction is denied. The Court recently denied the Soni Defendants’

   reconsideration motion on the merits, finding no timeliness issue, DE 119, mooting part of


                                                     12
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 13 of 27 PageID #: 5777




   Plaintiff’s motion. The appeal issue is also moot since the Soni Defendants voluntarily dismissed

   the aforementioned appeal by the time the Court ruled on the reconsideration motion.

          Further, in the March 5, 2021 order denying the motion for reconsideration, the Court

   ruled that the Parker Document is a declaration because it is sworn before a notary public. DE

   119. This ruling constitutes the law of the case.

          “The law of the case doctrine commands that when a court has ruled on an issue, that

   decision should generally be adhered to by that court in subsequent stages of the same case

   unless cogent and compelling reasons militate otherwise.” Hernandez v. Sessions, 731 F. App’x

   51, 55 (2d Cir. 2018) (summary order) (quoting Johnson v. Holder, 564 F.3d 95, 99 (2d Cir.

   2009)). Such compelling reasons include “an intervening change in law, availability of new

   evidence, or the need to correct a clear error or prevent manifest injustice.” Johnson, 564 F.3d at

   99–100 (internal quotation marks omitted); see Sheet Metal Air, Rail and Transp. Workers Loc.

   Union No. 137 v. Frank Torrone & Sons, Inc., No, 15-CV-2224 (KAM) (PK), 2018 WL

   4771897, at *6 (E.D.N.Y. Oct. 3, 2018).

          The Soni Defendants raise multiple arguments as to the Parker Document, none of them

   sufficient to justify departing from the law of the case doctrine. First, they assert that the

   document is not an affidavit within the meaning of 28 U.S.C. § 1746 because it is not sworn

   under penalty of perjury. This is the very argument rejected by the Court in its recent order. DE

   119. In the alternative, the Soni Defendants claim that the notary public’s name is illegible,

   rendering it impossible to look up the notary in a search. The Court disagrees. As noted in the

   Plaintiff’s reply, the name on the document reads “Kimberly K. Bartlett.” ECF 98 at 7.

          The Soni Defendants submitted documentation concerning the executives of Regions

   Bank, documentation that does not include Parker. Nevertheless, the materials do not go so far


                                                       13
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 14 of 27 PageID #: 5778




   as to nullify the Parker Document. Parker identifies himself as a Senior Vice President at

   Regions Bank, and the documents submitted by the Soni Defendants list, inter alia, senior

   executive vice presidents. The Soni Defendants thus have not demonstrated that Regions Bank

   also does not have a number of senior vice presidents, of which Parker is a member.

   Accordingly, the Soni Defendants present no compelling reasons to depart from the law of the

   case doctrine, and the Court’s prior ruling regarding the Parker Document stands.

             Considering whether the Soni Defendants’ allegations of fraud in their motion for

   reconsideration were objectively unreasonable necessarily implicates a ruling on the veracity of

   the fraud allegations themselves. See Lorber v. Winston, 993 F. Supp. 2d 250, 253 (E.D.N.Y.

   2014) (“[I]n order to determine the moving Defendants’ Rule 11 motion, the Court would be

   required to resolve whether or not the alleged fraud that Lorber accused the moving Defendants

   of participating in actually occurred.”); Kingvision Pay-Per-View Ltd. v. Ramirez, No. 05-Civ.-

   2778 (HB), 2005 WL 1785113, at *4 (S.D.N.Y. July 28, 2005) (declining to award Rule 11

   sanctions in that “[w]ithout an evidentiary record against which the factual allegations [of the

   defendant’s second counterclaim] [could] be compared, it [was] difficult if not impossible

   genuinely to conclude they are ‘objectively unreasonable’ or abusive of the judicial process”)

   (citing Caisse Nationale de Credit Agricole-CNCA v. Valcorp, Inc., 28 F.3d 259, 266 (2d Cir.

   1994)).

             The Lorber holding is not exactly on point with regard to this case. Lorber pertained to

   an action that had been dismissed prior to deciding any factual questions, whereas here, the

   action is ongoing. 993 F. Supp. 2d at 253. Procedural differences aside, the cautioning against

   making a preliminary factual determination as to fraud remains persuasive. See Safe-Strap Co.,

   Inc. v. Koala Corp., 270 F. Supp. 2d 407, 417 (S.D.N.Y. 2003) (“In assessing whether Rule 11


                                                     14
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 15 of 27 PageID #: 5779




   sanctions should be imposed, the court does not judge the merits of an action.”) (citing Cooter &

   Gell, 496 U.S. at 396, 110 S. Ct. 2447). An established policy reason for ruling on sanctions—

   that collateral litigation on sanctions distracts parties from focusing on the merits of an action,

   fosters animosity among counsel, and delays proceedings—has borne out acutely in this case.

   See Helios Int’l S.A.R.L. v. Cantamessa USA, Inc., 23 F. Supp. 3d 173, 194 (S.D.N.Y. 2014)

   (collecting cases).

          The Court declines to grant Plaintiff’s sanctions motion at this stage of the litigation.

   Although this case, along with the several related cases, has been ongoing for almost two years,

   the action has yet to proceed past the pretrial stage. The Court thus lacks the full evidentiary

   record necessary to determine the objective reasonableness of the Soni Defendants’ fraud

   allegations in the reconsideration motion. Accordingly, Plaintiff’s motion for Rule 11 sanctions

   against the Soni Defendants is denied without prejudice.

          3. Application to the Soni Defendants’ Motion

          The Soni Defendants base their sanctions motion on Plaintiff’s motion for sanctions. In

   addition to claiming that Plaintiff’s motion fails to comply with Rule 11 or the Eastern District’s

   local rules, they assert that Plaintiff made several false and/or unverified statements in its

   sanctions motion. See generally ECF 92-2.

          For the reasons set forth above, the Court denies the Soni Defendants’ sanctions motion

   as to Rule 11 without prejudice.

          Regarding § 1927, the Court also denies, without prejudice, the Soni Defendants’ motion.

   The record is not yet developed to the point where the Court may ascertain whether either party’s

   submissions were objectively unreasonable. It follows that the Court also may not determine

   whether Plaintiff’s conduct has met the even higher standard of abuse necessary for § 1927

                                                     15
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 16 of 27 PageID #: 5780




   sanctions. See Star Mark Mgmt., Inc., 682 F.3d 178; Luv N’ Care, Ltd. v. Shiboleth LLP, No. 16-

   CV-3179 (AJN), 2017 WL 3671039, at *15 (S.D.N.Y. Aug. 8, 2017) (denying § 1927 motion at

   an early stage of the litigation, despite finding that the evidence may ultimately have merit);

   Forbes v. NAMS Int’l, Inc., No. 07-CV-0039 (TJM) (DEP), 2007 WL 1814656, at *6 (N.D.N.Y.

   June 21, 2007) (declining to grant § 1927 motion because, “[a]t this early stage in the litigation

   the court is not well-positioned to evaluate the merits” of the claim).


      B. The Motion to Enforce the Temporary Restraining Order and Preliminary
      Injunction
          1. The Legal Standard

          Rule 70(e) “provides a remedy of contempt if a party fails to comply with a judgment

   requiring the performance of a specific act.” Ecopetrol S.A. v. Offshore Expl. and Prod. LLC,

   172 F. Supp. 3d 691, 695 (S.D.N.Y. 2016). A Rule 70 civil contempt sanction “‘serves to coerce

   the contemnor into future compliance with the court’s order or to compensate the complainant

   for losses resulting from the contemnor’s past noncompliance.’” Carione v. United States, No.

   03-CV-4024 (DRH), 2012 WL 976049, at *7 (E.D.N.Y. Mar. 22, 2012) (quoting Bd. of Trs. of

   the Loc. 295/Loc.-I.B.T. Emp. Grp. Pension Tr. Fund v. Hail Air Freight, Inc., No. 06-Civ.-528

   (GEL), 2008 WL 1758719 (S.D.N.Y. Apr. 16, 2008) (internal quotation marks and citation

   omitted)).

          “A party may be held in civil contempt for failure to comply with a court order if (1) the

   order the contemnor failed to comply with is clear and unambiguous, (2) the proof of

   noncompliance is clear and convincing, and (3) the contemnor has not diligently attempted to

   comply in a reasonable manner.” Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund v.

   Vintage Flooring & Tile, Inc., No. 11 Civ. 1316 (PKC), 2012 WL 2958177, at *2 (S.D.N.Y. July

   20, 2012) (quoting Paramedics Electromedecina Comercial, Ltda v. GE Med. Sys. Info. Techs,
                                                      16
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 17 of 27 PageID #: 5781




   Inc., 369 F.3d 645, 655 (2d Cir.2004)). “A civil contempt sanction should either seek to coerce

   the contemnor into future compliance with the court’s order or to compensate the complainant

   for losses resulting from the contemnor’s past noncompliance.” King v. Allied Vision, Ltd., 65

   F.3d 1051, 1062 (2d Cir. 1995) (quotations and citation omitted). Thus, where a court imposes a

   sanction to be paid to the opposing party, “the sanction should correspond at least to some degree

   with the amount of damages.” Id.; see also Vintage Flooring, 2012 WL 2958177, at *2.

          2. Application to the Facts of This Case

          Plaintiff alleges that the Soni Defendants violated the temporary restraining order and

   preliminary injunction by: (1) failing to pay real estate taxes on the Newark Property, despite

   continuing to collect rents on the Newark Property; and (2) causing a lien to be placed on the

   Newark Property by ATCF II New Jersey LLC. ECF 88-1 at 8. As to taxes, it alleges that the

   Soni Defendants have failed to pay tax bills amounting to $63,533.88, and it attaches a copy of a

   lien redemption statement from the city of Newark in support. Id.; ECF 88-12. Plaintiff also

   submits vendor records by Soni Holdings, LLC for collection of rent. ECF 88-13.

          Plaintiff contends that these actions place the Newark Property in jeopardy of

   foreclosure, ECF 88-1 at 9; and that if the Newark Property falls into foreclosure, it will

   potentially eradicate Plaintiff’s interest in the Newark Property, thus circumventing both the

   temporary restraining order and the preliminary injunction. Id.

          As to Rule 70(e), Plaintiff argues that both the temporary restraining order and the

   preliminary injunction adopted the same clear and unambiguous language, prohibiting the Soni

   Defendants’ from selling, transferring, conveying, hypothecating, mortgaging, liening,

   encumbering, or otherwise dissipating and/or disposing of the Newark Property, Id. at 10; and

   that there is clear and convincing evidence that the Soni Defendants violated these orders in that

                                                    17
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 18 of 27 PageID #: 5782




   they hypothecated, caused to be liened and disposed and otherwise dissipated the Newark

   Property. Id. at 10–11. Plaintiff requests that the Court hold the Soni Defendant in contempt for

   violating the Court’s clear and unambiguous orders and direct the Soni Defendants to pay the

   unpaid real estate taxes on the property and maintain the status quo and pay all future taxes on

   the Newark Property. Id. at 11–12.

          In opposition, the Soni Defendants contend that they have not hypothecated the Newark

   Property, pledged it as collateral, or disposed of it. ECF 93 at 7. As to the rent collecting and

   the lien, the Soni Defendants claim that the temporary restraining order and preliminary

   injunction were not clear and unambiguous as to the allocation of rent monies, which violates the

   particularity requirements of FED. R. CIV. P. 65. Id. They request a hearing and a jury trial,

   pursuant to Local Civil Rule 83.6(b), before the Court rules on the contempt issue. Id. at 10.

   They also request that, upon a finding of no contempt, the Court order Plaintiff to pay their costs,

   disbursements, and reasonable attorneys’ fees. Id.

          The Soni Defendants also contend that they acted with reasonable diligence, energy, and

   good faith in their interpretation of the temporary restraining order and preliminary injunction,

   namely by way of hiring, maintaining, and paying a management company to manage the

   Newark Property’s affairs, and not pledging or selling the Newark Property. Id. at 10–11. They

   assert that they informed the Court and Plaintiff in its motion for reconsideration, modification,

   and vacatur of the “financial and other hardships associated with” the Newark Property, thus

   making contempt a drastic and inequitable result. Id. Additionally, the Soni Defendants argue

   that those of them who do not own the Newark Property cannot be held in contempt. Id. at 12.

   Further, the Soni Defendants ask that if the Court holds them in contempt, the temporary

   restraining order and preliminary injunction be modified to allow for the sale of the Newark


                                                     18
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 19 of 27 PageID #: 5783




   Property, with Plaintiff receiving the proceeds of the sale. Id. at 13–14. They submit, inter alia,

   the sealed declaration of Defendant Kunal Soni, the owner of the Newark Property, who alleges

   that the expenses caused by the litigation have left the Soni Defendants unable to comply with an

   order to pay taxes. Id. at 12.

           In reply, Plaintiff argues first that the Soni Defendants have contradicted themselves in

   saying that the Court’s orders were unclear, while attempting to comply with them. ECF 99 at 1.

   Second, Plaintiff asserts that the opposition amounts to an admission by the Soni Defendants that

   they are collecting rent on the Newark Property while causing it to be encumbered by tax liens;

   dissipating and/or disposing of their interest in the property; and enriching themselves at the

   Newark Property’s expense, thus prejudicing Plaintiff and not maintaining the status quo. Id. at

   2–3, 6, 7.

           Third, Plaintiff contends that despite Kunal Soni’s declaration, litigation expenses do not

   make it impossible for the Soni Defendants to comply with the temporary restraining order and

   the preliminary injunction. Id. at 3. In fact, according to Plaintiff, the Soni Defendants are

   exacerbating their financial situation by spending money on this litigation. Id. at 8. Fourth,

   Plaintiff argues that the Court’s orders comported with Rule 65 in their specificity. Id. at 4–5.

   Fifth, and finally, Plaintiff asserts that, given the Soni Defendants’ admissions, there is no need

   for a hearing. Id. The Court agrees.

           A plain reading of the Soni Defendants’ opposition reveals that they have collected rent

   on the Newark Property, not paid real estate taxes on the Newark Property, and allowed its

   encumbrance by lien. Plaintiff’s submissions affirm these uncontested facts. With the key

   allegations of contempt not in issue, the Soni Defendants are not entitled to a hearing. See

   Harris ex rel. Beare v. Millington, No. 07-CV-3391 (TLM) (MDG), 2012 WL 2906017, at *3


                                                     19
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 20 of 27 PageID #: 5784




   n.1 (E.D.N.Y. July 16, 2002) (“An evidentiary hearing will not be held absent demand by Mr.

   Lukman and a factual dispute raised by him.”) (emphasis added).

            In addition, the Court grants the contempt motion, Plaintiff’s motion has met all three

   prongs of the standard for contempt under Rule 70(e). First, the identical language in the

   temporary restraining order and the preliminary injunction is clear and unambiguous: the

   language barred the Soni Defendants from, inter alia, “liening, encumbering, or otherwise

   disposing of the Defendants’ ownership in the premises located at 632-634 MLK Jr. Boulevard,

   Newark, New Jersey 07102.” See Ferrara v. Metro D Excavation & Found., Inc., No. 10-CV-

   4215 (SLT) (LB), 2012 WL 6962214, at *3 (E.D.N.Y. Nov. 30, 2012) (“The Court’s order

   explicitly tells defendant what it must do to comply with the order and by when . . . . The order

   is clear and unambiguous.”) (Bloom, M.J.), adopted by, 2013 WL 357818 (E.D.N.Y. Jan. 29,

   2013).

            A party meets the second prong of the contempt standard upon a showing of “a quantum

   of proof adequate to demonstrate a reasonable certainty that a violation occurred.” Levin v. Tiber

   Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002) (internal quotation marks omitted). The

   uncontested evidence of the Soni Defendants’ failure to pay taxes and the liening of the Newark

   Property are sufficient for this showing. See Ames v. Dynasty Elec., Inc., No. 05-CV-988

   (ARR), 2006 WL 8439090, at *2 (E.D.N.Y. Apr. 6, 2006) (determining that, with regard to the

   court’s interim order and the plaintiff’s assertion of the defendant’s noncompliance, that

   “[d]efendant has not disputed this fact, thus conceding that they have failed to comply with the

   court’s interim order”).

            Plaintiff has also met the requirements of the third and final prong. In showing that the

   Soni Defendants have not met their legal obligations with regard to the Newark Property, they


                                                     20
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 21 of 27 PageID #: 5785




   have shown a lack of good faith or reasonable diligence in complying with the Court’s orders.

   The Soni Defendants’ counter argument, that they have complied with the order in part by

   preventing the Newark Property’s sale, managing its affairs, and declining to pledge the Newark

   Property to another, is unavailing. However well the Soni Defendants complied with a portion

   of the orders, it failed to “develop and execute reasonable methods of compliance” with the

   entirety of the orders, which is a necessary component for establishing reasonable diligence. See

   Casale v. Kelly, 710 F. Supp. 2d 347, 359 (S.D.N.Y. 2010) (internal quotation marks omitted).

   Moreover, the Court is not persuaded by the Kunal Soni affidavit and the argument concerning

   litigation expenses. Cf. Mitchell Grp. USA, LLC v. Udeh, No. 14-CV-3745 (DLI) (JD), 2015

   WL 6760109, at *7 (E.D.N.Y. Nov. 5, 2015) (“Neither these excuses nor Bustos’ other actions

   satisfy the reasonable diligence standard articulated in the third prong of the civil contempt

   analysis.”).

           The impossibility defense also fails. Such a defense “will not lie where the defendant

   cannot demonstrate that it has made diligent efforts to comply with the order, and no

   circumstances have changed.” Parris v. Pappas, No. 10-CV-1128 (WWE), 2017 WL 9480196,

   at *3 (D. Conn. 2017) (internal quotation marks omitted); see In re Harripersad, No. 18-Civ.-

   2092, 2019 WL 1499194, at *5 (E.D.N.Y. Apr. 5, 2019) (the impossibility burden lies with the

   contemnor).

           Based on the foregoing, the Court grants Plaintiff’s Rule 70(e) motion and finds the Soni

   Defendants in civil contempt for failure to comply with the temporary restraining order and the

   preliminary injunction. In addition, the Court orders the Soni Defendants to pay all outstanding

   real estate taxes and liens on the Newark Property, and submit written proof of payment with the

   Court within 60 days of the entry of this order. See Indep. Living Aids, Inc. v. Maxi-Aids, Inc.,


                                                    21
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 22 of 27 PageID #: 5786




   349 F. Supp. 2d 509, 517 (E.D.N.Y. 2004) (declaring that civil contempt sanctions must be

   remedial in nature) (citing Manhattan Indus., Inc. v. Sweater Bee By Banff, Ltd., 885 F.2d 1, 5

   (2d Cir. 1989)). The Court further orders the Soni Defendants to pay all future taxes on the

   Newark Property, in compliance with the temporary restraining order and the preliminary

   injunction.

      The Court also awards Plaintiff attorneys’ fees and costs associated with briefing the motion

   for contempt. See, e.g., New York v. U.S. Cap. Funding, LLC, No. 09-CV-0004 (JFB) (ETB),

   2011 WL 3489914, at *8 (E.D.N.Y. Aug. 9, 2011). The Court shall determine this portion of the

   award after Plaintiff submits documentation of those fees and costs, also within 60 days of the

   entry of this order. In addition, the Court refers the determination of attorneys’ fees and costs to

   Judge Tomlinson.

      C. The Reconsideration Motion

          1. The Legal Standard

          Parties may bring reconsideration motions pursuant to FED. R. CIV. P. 59(e) and 60(b),

   as well as Local Rule 6.3. United States v. Real Prop. & Premises Located at 249-20 Cambria

   Ave., Little Neck, N.Y. 11362, 21 F. Supp. 3d 254, 259 (E.D.N.Y. 2014). “A motion for

   reconsideration is an extraordinary request that is granted only in rare circumstances, such as

   where the court failed to consider evidence or binding authority.” Van Buskirk v. United Grp. of

   Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019). “The standard for granting such a motion is strict, and

   reconsideration will generally be denied unless the moving party can point to controlling

   decisions or data that the court overlooked-- matters, in other words, that might reasonably be

   expected to alter the conclusion reached by the court.” Shrader v. CSX Transp. Inc., 70 F.3d 255,



                                                     22
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 23 of 27 PageID #: 5787




   257 (2d Cir. 1995); accord Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d

   Cir. 2012).

          Courts consider three factors when ruling on reconsideration motions. They determine:

   (1) whether there has been “an intervening change of controlling law”; (2) whether there is new

   evidence presented that was not previously available on the original motion; and (3) whether

   there is a “need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil

   of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atl.

   Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

          Reconsideration “is not a vehicle for relitigating old issues, presenting the case under new

   theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the apple[.]’”

   Analytical Survs., 684 F.3d at 52 (quotations, alterations and citation omitted). Generally,

   reconsideration will not be granted where the moving party: (1) seeks to introduce additional

   facts not in the record on the original motion, see Norton v. Town of Brookhaven, 47 F. Supp. 3d

   152, 155 (E.D.N.Y. 2014) (“A party requesting reconsideration is not supposed to treat the

   court’s initial decision as the opening of a dialogue in which that party may then use

   [reconsideration] to advance new facts and theories in response to the court’s rulings”

   (quotations, brackets and citation omitted)); Redd v. New York State Div. of Parole, 923 F. Supp.

   2d 393, 396 (E.D.N.Y. 2013) (holding that on a motion for reconsideration, the moving party

   must “demonstrate that any available factual matters . . . were presented to the court on the

   underlying motion” (quotations and citations omitted)); (2) advances new arguments or issues

   that could have been raised on the original motion, Salveson v. JP Morgan Chase & Co., 166 F.

   Supp. 3d 242, 248 (E.D.N.Y. 2016), aff’d, 663 F. App’x 71 (2d Cir. Oct. 17, 2016) (“A motion

   for reconsideration is neither an occasion for repeating old arguments previously rejected nor an


                                                     23
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 24 of 27 PageID #: 5788




   opportunity for making new arguments that could have previously been made” (quotations and

   citation omitted)); Norton, 47 F. Supp. 3d at 155 (“[A]rguments raised for the first time on

   reconsideration are not proper grounds for reconsideration”); Redd, 923 F. Supp. 2d at 396 (“A

   motion for reconsideration is not intended as a vehicle for a party dissatisfied with the Court’s

   ruling to advance new theories that the movant failed to advance in connection with the

   underlying motion . . .” (quotations and citations omitted)); or (3) “seeks solely to relitigate an

   issue already decided.” Shrader, 70 F.3d at 257; see also Analytical Surveys, 684 F.3d at 52

   (holding that reconsideration “is not a vehicle for relitigating old issues . . .” (quotations and

   citation omitted)). It is within the sound discretion of the district court whether or not to grant a

   motion for reconsideration. See Belfiore v. Procter & Gamble Co., 140 F. Supp. 3d 241, 245

   (E.D.N.Y. 2015); In re Citigroup ERISA Litig., 112 F. Supp. 3d 156, 158 (S.D.N.Y. 2015).

           2. Application to the Facts of This Case

          Plaintiff moves pursuant to Local Rule 6.3 and Rules 8, 60(b)(2), and 60(b)(3) of the

   Federal Rules of Civil Procedure for reconsideration of the March 31, 2020 order dismissing

   Plaintiff’s claims against Kapur in their entirety with prejudice. ECF 102. First, Plaintiff asks

   that the Court modify the dismissal as to Kapur from with prejudice to without prejudice,

   contending that dismissals pursuant to Rule 8 should generally give a party leave to amend and

   that with respect to Kapur, there is “clearly evidence of wrongful, egregious conduct and more

   evidence will and has been discovered.” ECF 102-1 at 12–13. In particular, Plaintiff alleges that

   Kapur intentionally modified and falsified documents with regard to the Newark Property. Id. at

   13. Plaintiff also alleges that in October 2019, it learned that Kapur had failed to produce nearly

   two hundred (200) documents that contained evidence of other properties that Kapur helped to

   fraudulently convey. Id. at 14–16.

                                                      24
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 25 of 27 PageID #: 5789




          Plaintiff also asks for the Court to modify its order so as to reinstate the fifth cause of

   action in the amended complaint for tortious interference with the collectability of a debt against

   Kapur. Id. at 17. Plaintiff reiterates its arguments about the concealment and falsification of

   documents and asserts that Kapur violated New York Penal Law § 175.05 in his falsification of

   business records. Id. at 18–20. Plaintiff further claims that the Court erred in recounting the

   amended complaint’s allegations as to Kapur. Id. at 22–24.

          Kapur raises the following arguments in opposition: (1) Rule 60(b) does not apply to

   orders, such as this one, that fail to resolve all of the claims of all of the parties, ECF 105 at 7–9;

   (2) Plaintiff’s arguments in the reconsideration motion reiterate those the Court already

   considered in ruling on the 12(b)(6) motion, id. at 9–10; (3) Plaintiff’s Rule 8 argument is not a

   proper basis for reconsideration because it was not presented to the Court when ruling on the

   motion to dismiss and, in any event, the claim is meritless because the Court did not dismiss the

   action under Rule 8, but Rule 12, id. at 10–13; and (4) the Court similarly should not consider

   the argument about reinstating the tortious interference claim, which was not presented to the

   Court when ruling on the motion to dismiss, and, in any event, the argument lacks merit because

   the complaint does not allege with sufficient particularity that Kapur redacted documents with

   the intent to defraud. Id. at 13–15.

          In reply, Plaintiff asserts that the Rule 12(b)(6) motion was final as to Kapur, and thus,

   that Rule 60(b) applies; and that it is not attempting to relitigate old arguments or to present new

   ones, but rather seeks to present matters that it believed the Court overlooked. ECF 107.

          Rule 60(b) applies to final orders. See Harris v. Millington, 613 F. App’x 56, 58 (2d Cir.

   June 3, 2015) (summary order) (holding that Rule 60(b) “applies only to final orders and

   judgments.”); Transaero, Inc. v. La Fuerza Aerea Boliviana, 99 F.3d 538, 541 (2d Cir. 1996)


                                                       25
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 26 of 27 PageID #: 5790




   (“By its own terms, Rule 60(b) applies only to judgments that are final.”) The order subject to

   the motion here dismissed Kapur from the action, but the action otherwise remains pending as to

   the other defendants, rendering it interlocutory. See Ashmore v. CGI Grp., Inc., 860 F.3d 80, 86

   (2d Cir. 2017) (“To state it another way, finality does not attach to an order that dismisses some

   plaintiffs but not all.”) (internal quotation marks omitted). As a result, Rule 60(b) does not

   apply, and the Court denies the motion to the extent that it raises grounds under Rule 60.

          Thus, the only available avenue for Plaintiff to move for reconsideration of the March 31,

   2020 is through Local Rule 6.3. See Kittay v. Korff (In re Palermo), No. 08-CV-7421 (RPP),

   2011 WL 446209, at *4 (S.D.N.Y. Feb. 4, 2011) (ruling that where Rules 59 and 60 do not apply

   to reconsideration motions, “the only ground available for [defendant] to move for

   reconsideration is under Local Rule 6.3”). However, even under Local Rule 6.3, the motion fails.

   The new arguments Plaintiff advances on its reconsideration motion claims could have been

   previously presented to the Court prior to the determination of Kapur’s motion to dismiss and a

   party may not use a motion for reconsideration to raise arguments for the first time that they

   were free to raise on the underlying motion. See, e.g. Paul v. Furstenberg Fin. SAS (In re

   Furstenberg Fin. SAS), 785 F. App’x 882, 886 (2d Cir. Aug. 30, 2019) (summary order)

   (“Because a party may not advance new arguments or requests for relief in a motion for

   reconsideration if they were not previously presented to the Court, the district court did not abuse

   its discretion in denying the request [for reconsideration].” (quotations and citation omitted));

   Williams v. Romarm, 751 F. App’x 20, 24 (2d Cir. Sept. 20, 2018) (summary order) (holding that

   the district court acted within its discretion in denying the plaintiff’s motion for reconsideration

   because the motion “merely reiterated earlier arguments without pointing to controlling decisions




                                                     26
Case 2:19-cv-00449-SJF-AKT Document 120 Filed 03/08/21 Page 27 of 27 PageID #: 5791




   or data that the court overlooked and raised new arguments that could have been raised in the

   opposition to the motion to dismiss.” (quotations and citation omitted)).

            In addition, Plaintiff has not pointed to controlling decisions or data that the Court

   overlooked, and the Court sees no reason to depart from any of the findings or conclusions in the

   March 31, 2020 order regarding the insufficiency of Plaintiff’s claims against Kapur in the

   amended complaint. Accordingly, Plaintiff’s motion for reconsideration of the March 31, 2020

   order is denied in its entirety.

   III.     CONCLUSION

            For the foregoing reasons, the Court: (1) denies, without prejudice, the parties’ respective

   motions for sanctions; (2) grants Plaintiff’s motion for contempt, orders the Soni Defendants to

   pay past due taxes on the Newark Property and submit proof of payment within sixty (60) days

   of the entry of this order, orders the Soni Defendants to maintain the status quo in accordance

   with the temporary restraining order and preliminary injunction by paying all future taxes and

   legal obligations with regard to the Newark Property as they become due, awards reasonable

   attorneys’ fees and costs to Plaintiff in connection with the contempt motion, orders Plaintiff to

   submit documentation of its fees and costs in connection with the contempt motion within sixty

   (60) days of the entry of this order, and refers that determination on attorneys’ fees and costs to

   Judge Tomlinson; and (3) denies Plaintiff’s motion for reconsideration of the March 31, 2020

   order.

   SO ORDERED.

                                                            /s/
                                                           Sandra J. Feuerstein
                                                           United States District Judge
   Dated: Central Islip, New York
          March 8, 2021

                                                      27
